Citation Nr: 0527983	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.
 
2.  Entitlement to an increased evaluation for a rupture of 
the anterior tibialis muscle of the left leg, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for degenerative 
changes of the left knee with limitation of motion, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a medial 
meniscal tear of the left knee. 

5.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee 
based on limitation of flexion. 

6.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right knee based on limitation of 
extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board remanded the case to the RO in 
October 2003 for additional development.  That development 
has been accomplished, and the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is manifested by 
tenderness and slight pronation, with no evidence of extreme 
tenderness of the plantar surfaces, marked inward 
displacement, or severe spasm of the tendo Achilles on 
manipulation.

3.  The veteran's disability due to a rupture of the anterior 
tibialis muscle of the left leg is manifested by a slight 
bulge measuring only 1.5 to 2.0 inches with weight bearing, 
causing only minor functional impairment.  

4.  The veteran's disability due to degenerative changes of 
the left knee is manifested by X-ray evidence of arthritis, 
motion from zero degrees of extension to 105 degrees of 
flexion, with pain on motion.  

5.  The veteran's disability due to a medial meniscal tear of 
the left knee causes no instability.

6.  The veteran's degenerative joint disease of the right 
knee is manifested by X-ray evidence of arthritis, motion 
from two degrees of extension to 90 degrees of flexion, pain 
on motion, and no recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for a rupture of the anterior tibialis muscle of the left leg 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.73, Diagnostic 
Code 5312 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the left knee with limitation of 
flexion have not been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

4.  The criteria for a separate 10 percent evaluation for 
degenerative changes of the left knee with limitation of 
extension have been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

5.  The criteria for a compensable evaluation for a medical 
meniscal tear of the left knee have not been met.  §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2004).

6.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee with 
limitation of flexion have not been met.  §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).

7.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the right knee with limitation 
of extension have been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected pes planus, rupture of the anterior tibialis muscle 
of the left leg, degenerative changes of the left knee, 
medical meniscal tear of the left knee, and degenerative 
joint disease of the right knee.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in January 2001, January 2002, and October 2004; statements 
of the case (SOCs) issued in February 2001 and June 2002; a 
supplemental statement of the case (SSOC) issued in October 
2004; and an April 2004 letter by the Appeals Management 
Center (AMC).  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOC notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
April 2004 letter by the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.           § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The VA informed the veteran of 
the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The Board notes that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran has been afforded 
several VA examinations to determine the nature and severity 
of his service-connected disabilities on appeal.  These 
examinations are adequate for rating purposes.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Bilateral Pes Planus

The record shows that the veteran was treated in service for 
bilateral pes planus.  As a result, a February 1955 rating 
decision granted service connection and assigned a 
noncompensable (zero percent) evaluation for bilateral pes 
planus.  In a September 1994 rating decision, this disability 
evaluation was increased to 10 percent.  

In March 2000, the veteran filed a claim for increased 
compensation benefits.  In a January 2001 rating decision, 
the RO granted an increased evaluation to 30 percent for the 
veteran's bilateral pes planus, effective March 2000.  The 
veteran appealed that decision.  Therefore, the issue before 
the Board is entitlement to an evaluation in excess of 30 
percent for bilateral pes planus.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

A.  Factual Background

The veteran was afforded a VA compensation examination in 
August 2000 to determine the nature and severity of his 
service-connected disabilities.  At that time, the veteran 
reported that both feet hurt in the heel area and that 
orthotics "do not seem to be satisfactory."  According to 
the veteran, his podiatrist told him that he would not be 
able to get him any sort of satisfactory orthotics until his 
knees improved or were replaced.  The examiner noted that the 
veteran's limitations seemed to be due to a combination of 
foot and knee problems.  The veteran reported cramps in his 
feet if he stood longer than 20 minutes.  He also explained 
it his feet hurt if he walked more than 10 minutes.  However, 
no limitations were associated with bending, lifting, or 
carrying.  

A physical examination revealed that the veteran walked with 
a normal gait, although he was somewhat unsteady when walking 
on his heels and toes.  He was afraid to hop on either foot.  
The examiner noted that the veteran had moderate bilateral 
pes planus, with no other foot deformity.  The veteran 
reported tenderness in the arches of each foot.  The ankles 
were normal and demonstrated full range of motion.  X-rays 
revealed heel spurs but preserved arches in both feet.  The 
diagnostic impression was bilateral pes planus.  

The veteran was afforded an independent medical examination 
by B.G., M.D., in May 2001 to assess the severity of his 
service-connected disabilities.  At that time, the veteran 
reported bilateral foot pain that made it difficulty to walk 
or stand for more than 5 to 10 minutes.  He indicated that he 
had tried various orthoses with no lasting effect.  He also 
reported a daily burning sensation in both feet, especially 
at night, aching in the dorsum of both feet, and cramping 
episodes approximately once or twice a week.  He explained 
that these symptoms were not necessarily associated with 
activity.  

Objectively, Dr. B.G. observed that the veteran ambulated 
with an unusual gait that involved externally rotating the 
feet and walking gingerly as though he was walking on a hot 
surface.  A bilateral pes planovalgus deformity was observed 
with approximately 5 degrees of valgus of the hind feet.  
However, he was unable to walk on his heels and toes.  Range-
of-motion testing of the ankles revealed dorsiflexion of 5 
degrees and plantar flexion of 25 degrees.  Both ankles 
exhibited marked limitation of inversion and eversion due to 
subtalar joint stiffness and pain.  Sensation was intact at 
both plantar surfaces, although his complaints involved 
hypersensitivity.  

Dr. B.G.'s diagnostic assessment was "chronic disability 
secondary to service-connected multiple mid-foot fractures 
over 50 years ago with consequence of altered range of motion 
in the feet and altered gait."  Dr. B.G. estimated that the 
veteran's loss of range of motion of his ankles was 5 percent 
disabling, that the sensory changes in his feet were 2 
percent disabling, and that his disruption of gait was 7 
percent disabling.  Thus, the veteran had a 15 percent 
overall whole-person impairment.  Dr. B.D. estimated that the 
veteran was moderately disabled. 

At a VA examination in August 2001, the veteran reported 
cramps in both feet about three times a week, but only while 
sitting in his recliner with his feet stretched out.  He also 
reported a burning sensation in his feet approximately two to 
four times a week.  He described a pins-and-needle sensation 
in all ten toes about two to three times a week.  Pain was 
reported in the Achilles region.  He explained that he was 
able to walk about 20 to 25 minutes before having to sit down 
and rest for 20 minutes.  He reported weakness and 
fatigability related to pain but denied incoordination.  

On physical examination, the examiner reported significant 
bilateral pes planus with only slight pronation.  The 
veteran's gait was essentially normal, with no tenderness to 
palpation about the feet, toes, heels, and Achilles region.  
No swelling of either foot was present.  Capillary 
circulation was normal in all toes.  The examiner diagnosed 
the veteran with bilateral pes planus, which caused only 
minor functional impairment. 

VA outpatient treatment records dated from 2001 to 2004 show 
pain in multiple joints due to arthritis.  Several of these 
reports also show treatment for the veteran's bilateral foot 
pain.  In May 2001, for instance, the veteran was seen for 
polyarticular inflammatory arthritis in multiple joints.  It 
was noted that both ankles had normal range of motion.  When 
seen in June 2001, the veteran reported pain and minimal 
swelling in his feet, knees, hands, wrists, and shoulders.  
The diagnosis was arthritis, unspecified.  

In February 2003, the veteran reported increased pain and 
stiffness in multiple joints.  He also reported swelling in 
both ankles and feet which prevented him from wearing regular 
shoes.  A physical examination of his feet revealed 1+ edema, 
2+ pulses, and no erythema.  There were no hot or swollen 
joints, although the veteran complained of "burning beneath 
the skin."  Light touch was intact but more sensitive (+ 
paresthesias) in stocking distribution.  

In April 2004, the veteran called the VA clinic complaining 
of pain on the bottom of both feet.  He explained that "it's 
like walking on bone."  He also reported swelling 
"sometimes" but no discoloration.  He reported that the 
right foot was worse than the left.  According to the 
veteran, he was told that nothing could be done for his feet 
until his knees were properly treated. 

A June 2004 X-ray examination report revealed plantar and 
posterior calcaneal heel spurs identified bilaterally, and 
vascular calcifications in the soft tissues indicating the 
presence of peripheral arterial disease.  When seen in August 
2004, the veteran reported pain and cramping in both feet.  
He said that treatment involving ice and stretching exercises 
provided no improvement.  He explained that his arches were 
very painful and would cramp with activity.  He indicated 
that new shoes had helped somewhat.  A physical examination 
revealed that pain was present along the course of the 
posterior tibial tendon bilaterally.  The veteran was unable 
to rise on his toes due to pain and weakness.  Muscle 
strength was 4/5 in all directions except for dorsiflexion 
which was 5/5.  Dorsiflexion of the ankles was limited with 
the knees extended and flexed.  The diagnostic assessment was 
PTTD dysfunction of the feet. 

The veteran testified at a personal hearing held before the 
undersigned acting Veterans Law Judge in January 2003.  The 
veteran explained that his feet were manifested by cramping, 
swelling, a burning sensation, and a lot of tenderness on the 
bottoms of both feet.  He indicated that orthotics had not 
helped.  

B.  Analysis

The veteran's bilateral pes planus is currently evaluated as 
30 percent disabling under Diagnostic Code (DC) 5276.  Under 
this code provision, a 30 percent evaluation is assigned for 
severe bilateral flat feet with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  

A 50 percent evaluation, the highest available under this 
provision, is assigned for pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation, which is not 
improved by orthopedic shoes or appliances.  Id.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
bilateral pes planus.  The medical evidence does not show 
that the veteran's bilateral pes planus meets the criteria 
for a 50 percent evaluation under DC 5276, as there is no 
evidence of any marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement, or severe spasm 
of the Achilles tendon.  

The veteran has reported tenderness of the plantar surface of 
both feet.  However, it is unclear from the record whether 
such tenderness can be characterized as "extreme," as 
required for a 50 percent evaluation.  In this regard, a VA 
examiner in August 2001 noted that there was no tenderness to 
palpation about the feet, toes, heels, and Achilles region.  
However, subsequent VA treatment records dated in 2004 note 
the veteran's complaints of pain on the bottom of both feet, 
which he said was like "walking on bone."  The Board 
emphasizes, however, that no medical professional has 
characterized the veteran's tenderness as extreme. 

Even assuming for discussion purposes that the veteran's feet 
are characterized by extreme tenderness, neither marked 
pronation nor marked inward displacement has been shown for 
either foot.  Indeed, the August 2001 VA examination report 
notes that only slight pronation was present in both feet.  
There is also no evidence that either foot has been 
manifested by marked inward displacement.  In fact, Dr. B.G. 
noted that the veteran walked with external displacement of 
both feet.  Lastly, although the veteran has reported spasm 
in his feet, there is no evidence that the veteran has 
experienced severe spasm of the tendo Achilles on 
manipulation.  The Board also emphasizes that the VA examiner 
in August 2001 concluded that the veteran had only minor 
functional impairment due to his bilateral pes planus. Thus, 
the veteran's bilateral pes planus does not meet the criteria 
for a 50 percent evaluation under DC 5276.

The Board also finds that an evaluation in excess of 30 
percent is not warranted under DC 5278, which provides a 50 
percent evaluation for acquired bilateral claw foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.  See 38 C.F.R. § 4.71a, DC 5278.  There is 
simply no evidence that the veteran's feet are manifested by 
claw foot with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.

The Board has also considered whether the veteran's bilateral 
pes planus warrants an evaluation in excess of 30 percent on 
the basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  The record shows that the veteran experiences 
pain and tenderness in both feet and ankles.  However, the 
veteran's bilateral pes planus was characterized as only 
moderate, causing only minor functional impairment.  
Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have 
been considered, but do not provide a basis for an increased 
evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's bilateral pes planus.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.

III.  Rupture of the Anterior Tibialis Muscle of the Left Leg

The veteran's service medical records show that he was seen 
in July 1951 for a lump located on the anterior aspect of the 
left lower leg.  Medical evidence developed after the 
veteran's separation from military service revealed a rupture 
of the anterior tibialis muscles of the left leg causing a 
moderate bulge on the anterior surface.  As a result, in an 
April 1998 rating decision, the RO granted service connection 
and assigned a noncompensable evaluation for a rupture of the 
anterior tibialis muscle of the left leg, effective January 
1997.  

In March 2000, the veteran filed a claim for increased 
compensation benefits.  After reviewing additional evidence, 
the RO issued a rating decision in January 2001 in which it 
granted an increased evaluation to 10 percent for this 
disability, effective March 2000.  The veteran appealed that 
decision with respect to the 10 percent evaluation.  
Therefore, the issue before the Board is entitlement to an 
evaluation in excess of 10 percent for a rupture of the 
anterior tibialis muscle of the left leg.

A.  Factual Background

The veteran's muscle injury was examined by VA in August 
2000.  A report from that examination notes that the 
veteran's muscle in his left leg was herniated with an oval 
lump forming anteriorly still.  The veteran said that the 
area would become sore if he walked more than 20 minutes; 
otherwise, no other problems were reported.  A physical 
examination revealed a bulge with tension in the left leg 
muscle measuring 5 cm in length, representing the old 
anterior tibialis rupture.  Otherwise, the muscle was intact.  
The diagnostic impression was residual of anterior tibialis 
muscle rupture of the left leg.  

At his August 2001 VA examination, the veteran reported that 
his muscle injury in his left leg "bothers him on a come and 
go basis as far as symptoms are concerned and he describes 
the symptoms as 'uncomfortable.'"  When asked about 
limitations, the veteran explained that he might need to stop 
after about 20 minutes of yard work.  He reported that a 
bulge was visible in his left leg but not all the time and 
not at rest.  He reported weakness and fatigability due to 
pain but denied incoordination.  

Objectively, there was no tenderness to palpation about the 
tibia or the musculotendinous areas medial or lateral to the 
tibia.  No bulge was palpable or visible at rest.  With 
weight bearing, however, a slight bulge was seen proximally 
over a distance of approximately 1.5 to 2.0 inches, with no 
significant tenderness to palpation.  The diagnostic 
impression was rupture of the left anterior tibialis muscle, 
causing minor functional impairment. 

B.  Analysis

The RO has evaluated the veteran's rupture of the anterior 
tibialis muscle of the left leg disability as 10 percent 
disabling under 38 C.F.R. § 4.73, DC 5312.  Under this 
section, addressing the anterior muscles of the leg (Muscle 
Group XII), a 10 percent evaluation contemplates a moderate 
disability, a 20 percent evaluation contemplates a moderately 
severe disability, and a 30 percent evaluation is assigned in 
severe cases.  

A "moderate" muscle disability consists of a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  See 38 
C.F.R.         § 4.56(d)(2).

A "moderately severe" disability of the muscles typically 
results from a through-and-through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side. 38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles is shown by a through-
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  See 
38 C.F.R. § 4.56(d)(4).

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

In this case, the veteran's leg disability has been shown to 
be no more than moderate in degree.  The only finding on 
clinical evaluation was a slight bulge measuring only 1.5 to 
2.0 inches.  This bulge was only present with weight bearing 
and produced no symptoms other than the veteran's subjective 
complaints of pain.  The Board notes that the veteran 
experiences pain in his knees which is unrelated to muscle 
injury.  The Board places significant probative value on the 
VA examiner's opinion in August 2001, which states that this 
disability causes only minor functional impairment.  The 
Board is therefore satisfied that the currently assigned 10 
percent evaluation fully contemplates the veteran's current 
symptoms.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's disability due to a rupture of the anterior 
tibialis muscle of the left leg.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).  Hence, the appeal must be denied.

IV.  Left Knee Disability

The record shows that the veteran developed a medial meniscal 
tear of the left knee with degenerative changes as a result 
of his service-connected pes planus.  As a result, the Board 
issued a March 2000 decision in which it granted service 
connection for a medial meniscal tear of the left knee with 
degenerative changes.  

In a July 2000 rating decision, the RO effectuated the 
Board's decision by assigning a 10 percent evaluation for 
degenerative changes of the left knee with limitation of 
motion, as well as a noncompensable evaluation for a medial 
meniscal tear of the left knee, effective July 1997.  The 
authority for separating the degenerative changes (arthritis) 
from the meniscal tear (instability) came from an opinion of 
the General Counsel of the VA in which it was determined that 
separate ratings may be assigned under Diagnostic Code (DC) 
5257 for instability and DC 5003 for arthritis.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).

Therefore, two issues are before the Board: (1) entitlement 
to an evaluation in excess of 10 percent for degenerative 
changes of the left knee with limitation of motion; and (2) 
entitlement to a compensable evaluation for a medial meniscal 
tear of the left knee. 

A.  Factual Background

At his August 2000 VA examination, the veteran reported left 
knee pain but denied swelling, weakness, fatigability, and 
incoordination.  It was noted that there was very little 
popping or clicking and no locking of the left knee joint.  
It was also noted that any tendency for the knee to give way 
seemed to be related to pain rather than actual instability.  
The examiner noted that the veteran's limitations seemed to 
be due to a combination of foot and knee problems.  He denied 
limitations with respect to bending, lifting, or carrying.

A physical examination of the left knee revealed active 
motion from zero to 110 degrees, with greater passive motion.  
Only minor crepitus was noted.  There was no evidence of 
effusion and no apprehension with palpation, although such 
symptoms were present with passive range of motion.  The left 
knee joint also appeared stable.  The diagnostic impression 
was bilateral knee pain, status post meniscal tear on the 
left, with limitation of motion, but no other objective 
findings.  X-rays revealed extremely minimal degenerative 
joint disease of the knees.  

In his May 2001 examination report, Dr. B.G. noted that a 
slight varus deformity was present in both of the veteran's 
knees, which was consistent with early degenerative arthritis 
and joint space narrowing.  There was barely 1+ pseudolaxity 
due to degenerative changes, but no evidence of any effusion, 
erythema, locking, popping, or clicking.  

The August 2001 VA examination report also notes the 
veteran's complaints of daily, but not constant, left knee 
pain.  He indicated that it would occasionally give out and 
that he fell on his left knee about four or five months 
previously.  He indicated that he did not wear a knee brace 
or use an ambulatory aid, except at night when going to the 
bathroom in which he would use a cane to stand up.  He 
reported weakness and fatigability due to pain.  He also 
described occasional incoordination.  

On physical examination, tenderness was present medially and 
laterally about the joint line regions.  The cruciate and 
collateral ligaments were stable with no effusion.  McMurray 
and torsion (internal and external) testing were negative. 
Crepitation of 1+ was present with palpation of the 
patellofemoral region on active motion.  Range-of-motion 
testing revealed zero degrees of extension and 105 degrees of 
flexion, with some complaints of pain at terminal flexion.  
The examiner's diagnostic impression was minimal degenerative 
joint disease of the left knee.  The examiner estimated that 
the veteran had mild to moderate functional impairment due to 
decreased flexion of 25 degrees.  

At his January 2003 Board hearing, the veteran reported that 
his left knee was manifested by pain.  He explained that he 
used his wife's walker when getting up in the morning or when 
using the bathroom at night.  He denied wearing a brace on 
his left knee and clarified that the pain would come and go.  
He explained that his left knee never locked or gave way.  

VA outpatient treatment records dated from 2001 to 2004 show 
pain in multiple joints due to arthritis.  However, none of 
these records include stability or range-of-motion testing 
for the veteran's left knee.  An October 2004 radiology 
report reveals moderate degenerative arthritic changes in the 
left knee.  

B.  Degenerative Changes of the Left Knee with Limitation of 
Motion

The veteran's disability due to degenerative changes of the 
left knee with limitation of motion is presently evaluated as 
10 percent disabling pursuant to DC 5010.  This Diagnostic 
Code provides that traumatic arthritis, substantiated by X-
ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

In addition to these criteria, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In particular, VA regulation 
provides that "[i]t is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59.  Read together, DC  
5003 and section 4.59 thus prescribe that a painful major 
joint or group of joints affected by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that that a 10 percent evaluation is 
warranted for limitation of flexion and that a separate 10 
percent evaluation is warranted for limitation of extension 
of the left knee.  In a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under DC 
5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

In this case, range-of-motion testing of the left knee in 
August 2000 and August 2001 revealed extension of zero 
degrees and flexion of 110 and 105 degrees, respectively.  
These findings clearly show that the veteran's left knee 
demonstrates full extension and limited flexion of 35 
degrees, neither of which meet the criteria for a compensable 
evaluation under DC 5260 and DC 5261.  As noted above, 
however, a compensable evaluation may be granted under DC 
5003 and 38 C.F.R. § 4.59 when a veteran has full range of 
motion of the joint but is inhibited by pain.  See 
Lichtenfels, supra.  Based on the veteran's complaints of 
painful motion, the Board finds that separate 10 percent 
evaluations are warranted for limitation of flexion under DC 
5260 and limitation of extension under DC 5261.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for both limitation of extension and 
flexion of the left knee due to arthritis.  The Board 
emphasizes that findings from range-of-motion testing in 
August 2000 and August 2001 do not even meet the criteria for 
a compensable evaluation under DC 5260 or DC 5261.  However, 
separate 10 percent evaluations have been assigned for 
limitation of flexion and limitation of extension based on 
the veteran's complaints of pain.  There is simply no basis, 
however, to assign an evaluation in excess of 10 percent 
under DC 5260 or DC 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  

In conclusion, the Board finds that a 10 percent evaluation 
is warranted for limitation of flexion and that a separate 10 
percent evaluation is warranted for limitation of extension 
of the left knee. 

C.  Medial Meniscal Tear of the Left Knee

The veteran's disability due to a medial meniscal tear of the 
left knee has been evaluated as noncompensable disabling 
under DC 5257, which pertains to recurrent subluxation or 
lateral instability of the knee.  This code provides a 10 
percent evaluation for slight impairment of the knee, a 20 
percent evaluation for moderate impairment of the knee, and a 
30 percent evaluation for a severe impairment of the knee.  
See 38 C.F.R. § 4.71a, DC 5257.

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for the veteran's service-
connected medial meniscal tear of the left knee.  In other 
words, the veteran's left knee is not manifested by recurrent 
subluxation or lateral instability.  The veteran told the VA 
examiner in August 2001 that his left knee would occasionally 
give out and that he fell on his left knee four or five 
months prior.  However, the veteran provided inconsistent 
information at his January 2003 hearing where he stated that 
his left knee never locked or gave way.  

In any event, the medical evidence shows that his left knee 
is stable with no evidence of recurrent subluxation or 
lateral instability.  A physical examination in August 2000 
revealed that the left knee joint appeared stable.  The 
examiner commented that the only problem with the veteran's 
left knee was limitation of motion.  Although Dr. B.G. noted 
1+ pseudolaxity of the left knee, the August 2001 VA 
examination report notes that the cruciate and collateral 
ligaments were stable and that McMurray and torsion testing 
were negative.  Thus, the evidence does not show that the 
veteran's left knee is manifested by slight recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.31.  
(In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.)

The Board thus concludes that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's medial meniscal tear of the left knee.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

V.  Right Knee Disability

The record shows that the veteran developed degenerative 
joint disease of the right knee as a result of his service-
connected pes planus.  Consequently, the RO issued a rating 
decision in January 2002 in which it granted service 
connection and assigned a 10 percent evaluation for 
degenerative joint disease of the right knee, effective May 
2001.  The veteran appealed that decision with respect to the 
10 percent evaluation.  

The veteran underwent surgery on his right knee in March 
2001.  Thereafter, in an October 2004 rating decision, the RO 
assigned a 20 percent evaluation for the veteran's 
degenerative joint disease of the right knee, effective May 
2001.  The RO also granted a temporary total evaluation under 
38 C.F.R. § 4.30 for a period of convalescence from March 15, 
2004, to April 30, 2004, as a result of his surgery.  
Following the termination of that period, the RO restored the 
20 percent evaluation.  The RO further explained that the 20 
percent evaluation was assigned under DC 5260 for limitation 
of flexion.  The RO also granted service connection for 
limitation of extension of the right knee but assigned a 
noncompensable evaluation for this disability.

Therefore, the issues on appeal include: (1) entitlement to 
an initial evaluation in excess of 20 percent for the 
degenerative joint disease of the right knee based on 
limitation of flexion; and (2) entitlement to an initial 
compensable evaluation for degenerative joint disease of the 
right knee based on limitation of extension. 

A.  Factual Background

At his August 2000 VA examination, the veteran stated that 
the symptomatology were the same for each knee but that the 
left knee was slightly worse than the right.  On physical 
examination, the right knee revealed active motion from zero 
to 110 degrees, with greater passive motion.  Only minor 
crepitus was noted.  There was no evidence of effusion and no 
apprehension with palpation, although such symptoms were 
present with passive range of motion.  The right knee joint 
also appeared stable.  The diagnostic impression was 
bilateral knee pain, status post meniscal tear on the left, 
with limitation of motion, but no other objective findings.  
X-rays revealed extremely minimal degenerative joint disease 
of the knees.  

In his May 2001 examination report, Dr. B.G. noted that a 
slight varus deformity was present in both of the veteran's 
knees, which was consistent with early degenerative arthritis 
and joint space narrowing.  There was barely 1+ pseudolaxity 
due to degenerative changes, but no evidence of any effusion, 
erythema, locking, popping, or clicking.  

At his January 2003 Board hearing, the veteran reported that 
his right knee would occasionally give out.  He also reported 
occasional swelling and limitation of motion of the right 
knee.  He said that he had difficulty with stairs and that he 
did not wear his knee brace because it was not helping.  He 
indicated that he could walk approximately 10 minutes or four 
blocks before pain set in.  

The VA outpatient treatment records dated from 2001 to 2004 
showing treatment for arthritis of multiple joints also 
include several entries concerning the veteran's right knee 
disability.  Of particular relevance, an MRI of the right 
knee performed in July 2003 revealed mild medial joint space 
narrowing.  The articular surfaces were smooth in contour, 
with medical marginal osteophytes.  Osteophytes were also 
noted on the articular surfaces of the patella and femoral 
notches.  A physical examination of the right knee revealed 
tenderness medially, no edema, no crepitus, a positive 
McMurray test, a negative Lachman test, a negative drawer 
tests, strength of 5/5, and positive sensation and pulses.  
It was recommended that the veteran continue to wear a knee 
brace and take pain medication. 

On March 15, 2004, the veteran underwent arthroscopic surgery 
on his right knee.  The Board notes that the veteran received 
a temporary total evaluation following that procedure from 
March 15, 2004, to April 30, 2004.  

The veteran's right knee was examined by VA in May 2004, at 
which time he appeared with a cane in his right hand which he 
indicated was for his right knee.  He also explained that he 
had a walker at home.  He indicated that his right knee had 
not improved at all since the surgery.  He reported daily 
pain and occasional slight swelling.  He also stated that his 
right knee would give way daily but that he was able to catch 
himself before falling.  He indicated that he could walk 
about 50 yards without stopping.  

On physical examination, the veteran walked with a 
significant limp on the right.  The medial joint line was 
very tender to palpation.  Both cruciate and collateral 
ligaments were intake.  McMurray and internal torsion testing 
were negative.  The veteran complained of pain with external 
torsion testing.  Manual muscle strength was 4/5, with give 
way weakness due to pain in the medial knee.  No fatigability 
was reported.  Range-of-motion testing revealed zero degrees 
of passive extension and less than 2 degrees of full active 
extension.  Active and passive flexion were 90 and 95 degrees 
respectively.  Pain was reported at terminal degrees of 
motion.  The examiner noted that there was no recurrent 
subluxation or lateral instability.  X-rays revealed moderate 
degenerative changes.  The examiner concluded that the 
veteran's right knee disability resulted in severe functional 
impairment based on limitation of motion, as well as mild 
give-way weakness and significant incoordination causing the 
veteran to limp.  However, the examiner noted that the 
veteran's right knee demonstrated no fatigability.

B.  Analysis

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's degenerative joint disease of the right knee 
causing limitation of flexion.  The Board finds, as did the 
RO, that the veteran's flexion of 110 degrees in August 2000 
and 90 degrees in May 2004 does not even meet the criteria 
for a compensable evaluation under DC 5260.  Nevertheless, 
the RO granted a 20 percent evaluation based on the veteran's 
complaints of pain on motion.  The Board agrees with that 
decision.  However, there is simply no basis to assign an 
evaluation in excess of 20 percent for the veteran's right 
knee disability due to limitation of flexion.

However, the Board finds that the evidence supports a 
separate 10 percent evaluation for the veteran's degenerative 
joint disease of the right knee on the basis of limitation of 
extension under DC 5261.  VAOPGCPREC 9-2004 (September 17, 
2004).  The veteran's right knee exhibited full extension 
when examined in August 2000 and limited extension of only 2 
degrees when examined in May 2004.  These findings do not 
even meet the criteria for a compensable evaluation under DC 
5261.  As previously discussed, however, a compensable 
evaluation may be granted under DC 5003 and 38 C.F.R. § 4.59 
when a veteran has full range of motion of the joint but is 
inhibited by pain.  See Lichtenfels, supra.  Based on the 
veteran's complaints of painful motion, the Board finds that 
separate 10 percent evaluation is warranted for limitation of 
extension of the right knee under DC 5261.  

The Board also finds that a separate evaluation is not 
warranted for recurrent subluxation or lateral instability of 
the right knee.  In a precedent opinion, the VA General 
Counsel held that a veteran who has arthritis and instability 
of the knee may receive separate ratings under DC 5003 
(degenerative arthritis) and DC 5257. See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  The Board has 
considered the veteran's statements that his right knee would 
occasionally give out.  However, the objective findings on 
clinical examinations show that his right knee has been 
stable.  For instance, Lachman and drawer testing in July 
2003 were both negative.  The VA examiner in May 2004 also 
noted that there was no recurrent subluxation or lateral 
instability of the right knee.  Thus, the evidence does not 
support assigning a separate evaluation for the veteran's 
degenerative joint disease of the right knee based on 
instability.  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's degenerative joint disease of the right knee 
based on limitation of flexion.  However, the evidence 
supports a separate 10 percent evaluation for the veteran's 
degenerative joint disease of the right knee based on 
limitation of extension.

VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, there is no persuasive evidence that a service-
connected disability addressed in this decision has 
independently caused marked interference with employment.  
The record shows that the veteran has long since retired 
because of his age.  There is also no evidence that any of 
these disabilities have required frequent periods of 
hospitalization.  The veteran had surgery on his right knee 
in March 2004, for which he received a 100 percent evaluation 
for a period of convalescence.  

Although the veteran's disabilities on appeal would certainly 
interfere with his ability to work if he had not retired, 
such impairment has been fully contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995



ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.
 
An evaluation in excess of 10 percent for a rupture of the 
anterior tibialis muscle of the left leg is denied. 

An evaluation in excess of 10 percent for degenerative 
changes of the left knee with limitation of flexion is 
denied.

A separate 10 percent evaluation for degenerative changes of 
the left knee with limitation of extension is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A compensable evaluation for a medial meniscal tear of the 
left knee is denied. 

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the right knee based on 
limitation of flexion is denied. 

An initial 10 percent evaluation for degenerative joint 
disease of the right knee based on limitation of extension is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


